AMERICAN INDEPENDENCE FUNDS TRUST (THE “TRUST”) SUPPLEMENT DATED NOVEMBER 20, 2015 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 Rx Dynamic Stock Fund (formerly, American Independence Stock Fund) (Ticker Symbols: FMGRX, IFCSX, FMGCX) American Independence Kansas Tax-Exempt Bond Fund (Ticker Symbols: SEKSX, IKSTX, IKTEX) American Independence JAForlines Risk-Managed Allocation Fund (Ticker Symbols: RMAIX, AARMX, ACRMX) American Independence Boyd Watterson Short-Term Enhanced Bond Fund (Ticker Symbols: ISBSX, ISTSX) American Independence International Alpha Strategies Fund (Ticker Symbols: IMSSX, IIESX) American Independence Boyd Watterson Core Plus Fund (Ticker Symbols: IIISX, IBFSX) American Independence U.S. Inflation-Indexed Fund (Ticker Symbols: FFIHX, FNIHX, FCIHX, AIIPX) (the “Funds”) THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE STATEMENT OF ADDITIONAL INFORMATION (“SAI”) LISTED ABOVE. This Supplement supersedes and replaces in their entirety
